Martin J.,

delivered the opinion of the court.
The defendant is appellant from an order of the district judge, granting a writ of sequestration on the petition and affidavit of the plaintiff, made subsequent to the institution of suit.
The appellant relies on the following assignment of errors.
1. The petition for the order of sequestration, is clearly an amendment of the original one, and as such, could not have been filed without leave of the court.
2. The affidavit on which the application is grounded, is not such a one as the law requires.
3. The affidavit states, that the affiant has ground fa apprehend, &c., which is too vague, loose and general.
A petition for an order of sequestration does not appear to this court to be an amendment of the original petition. It is in a manner wholly unconnected with it. It does not necessarily supply any defect in the original pleadings, as it often sets up and claims a right resulting from circumstances posterior to the petition. This is the case when the ground of apprehension is given by the conduct of the defendant during the pendency of the suit. All that the law requires in the affidavit on an application for a writ of sequestration, is that it should set forth the causes for which the order is claimed.
The plaintiff swears, “ he has ground to apprehend that the defendant will make use of his possession to dilapidate and *344waste the fruits and revenues produced by the property and convert them to his own use.”
To obtain an order of sequestration of a tract of land, to prevent the possessor from, committing waste and using the fruits and revenues, the affidavit must set forth. a legal cause that the party obtaining it has good ground of apprehension, &c. It is insufficient to state he has ground to apprehend that the defendant will commit waste, See.
The cause set forth in the affidavit, must be essentially, a legal one. ' In the present case we are referred, for the legality of the cause stated in the affidavit, to the Code of Practice, art. 275, No. 3. This requires good ground of apprehension.
Tbe court is of opinion, that when the affidavit does not state any particular ground of apprehension, so as to enable the court to judge of it, he must at least bring his case within the words of the Code, and allege that he has good ground; otherwise the most futile pretexts and statements, would enable the party, to sequester tbe property of the defendant.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed; and that tbe order of sequestration be rescinded; the appellee paying costs in this court.